DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 2-7 and 11 are cancelled.
Newly added claims 21-27 do not include any new mater and have been entered. 
Claims 1, 8-10 and 12-27 are pending in the current application.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “reflecting the treatment wavelength toward the contact layer”, this should be changed to “reflecting the treatment wavelength through the contact layer”. This would allow the limitation to be both similar to the language of claim 8 and further clarify that at least some of the treatment wavelength will be transmitted through the contact layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16-20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a reflective layer” in line 2. It is unclear and indefinite whether this is the same reflective layer as in claim 8 or not. 
Claim 16 recites the limitation “plurality of lights” in line 3 and in line 4. It is unclear and indefinite whether these “plurality of lights” are the same as “plurality of light sources” of claim 1 or not. 
Claim 16 recites the limitation “phototherapy device” in line 4. It is unclear and indefinite whether this is the same phototherapy device of claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 18 are rejected for depending on rejected claim 16. 
Claim 17 recites the limitation of “comprising a plurality of two or more different types of lights”; it is unclear and indefinite whether these lights are the same as the plurality of light sources of claim 1 or not. Additionally, is the claim suggesting that the plurality of light sources are of two different types of lights (i.e., one being LED, other being non-LED?)? having different wavelengths? (for purposes of examination, the examiner interprets the limitation to mean: the plurality of light sources having two different wavelengths/colors).
Claim 18 recites the limitation “wherein the phototherapy device or at least the contact layer of the phototherapy device is folded and contained within the sealed package”; it is unclear and indefinite whether the phototherapy device is required to be folded and contained within the sealed package or if only the contact layer of the phototherapy device is required to be folded and contained within the sealed package. 
Claim 19 recites the limitation “tissue” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “tissue” in line 2; it is unclear and indefinite whether this is the same tissue as in line 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for depending on rejected claim 19. 
Claim 27 recites the limitation “a reflective layer” in line 2. It is unclear and indefinite whether this is the same reflective layer as in claim 8 or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, 12-14, 19-20, 23-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20180015298 granted to Iguchi et al. (hereinafter “Iguchi”).
Regarding claim 1, Iguchi discloses a phototherapy device (abstract, para 0040, Fig. 1, “light irradiation apparatus 10”), comprising: a water-tight volume containing (para 0041, “a light-emitting diode protective layer”, para 0045 “LED protective layer 6 is made of the silicone resin and is formed to cover a surface of the substrate in order to suppress corrosion of the silver plating portion 17, to ensure insulation of the surface of substrate, and to ensure waterproofness”, Fig 1 showing the LEDs are, at least partially, contained within the LED protective layer.) a plurality of light sources adapted for emitting at a treatment wavelength (para 0042, 0104 “a plurality of light-emitting diodes (LED 4) that generate the light beams”), wherein the water-tight volume (para 0041, “LED protective layer 6”) comprises a contact layer (para 0041 “polymer gel layer 3 has a contact surface which directly or indirectly adheres to the treatment area 2”) adapted to allow transmission of the treatment wavelength emitted by the plurality of light sources to the exterior of the water-tight volume (para 0050 “most of the treatment light beams are confined in the polymer gel layer 3, an area not covered with the polymer gel layer 3 is hardly irradiated with the light beams…”).

Regarding claim 8, Iguchi discloses the phototherapy device as claimed in claim 1, further comprising a reflective layer adapted for reflecting the treatment wavelength through the contact layer (para 0045 “silver plating portion 17 is used to increase reflectance of treatment light beams and to reduce the loss of light beams.”).  

Regarding claim 9, Iguchi discloses the phototherapy device as claimed in claim 1, wherein the plurality of light sources are attached to a backing layer (para 0041 “a substrate 5 on which the LED 4 is mounted”); and the phototherapy device is pliable (para 0011 “a flexible light irradiation apparatus”; also, para 0076).

Regarding claim 10, Iguchi discloses the phototherapy device as claimed in claim 9, wherein the backing layer comprises a reflective layer adapted for reflecting the treatment wavelength toward the contact layer (para 0045 “substrate 5 is formed of a material in …and a surface of the copper wire 16 is configured by a silver plating portion 17 formed by silver plating. The silver plating portion 17 is used to increase reflectance of treatment light beams and to reduce the loss of light beams.”).  

Regarding claim 12, Iguchi discloses the phototherapy device as claimed in claim 1, wherein the treatment wavelength is in the range of 400 to 490 nm or 620 to 1700 nm (para 0042 “The LEDs 4 have to selected according to the purpose of treatment... The LEDs 4 have to selected according to the purpose of treatment”, para 0049. It is noted that the claim does not require the entire range, and only requires the treatment wavelength to be one value falling within the two mentioned ranges. Here, the device is disclosed to operate in various wavelengths, such as 410 nm. Since 410nm falls within one of the mentioned ranges, the requirement is considered to be met by the reference of Iguchi.) 

Regarding claim 13, Iguchi discloses the phototherapy device as claimed in claim 1, wherein each of the plurality of light sources is an LED (fig. 1, para 0041 “LED 4”).  

Regarding claim 14, Iguchi discloses the phototherapy device as claimed in claim 1, further comprising a treatment fluid applied to an exterior of the contact layer (para 0049 “polymer gel layer 3 contains a drug component.”, and 0093 “the drug 21 is applied to the drug application portion 3 a on the contact surface of the treatment area of the polymer gel layer 3.”).  

Regarding claim 19, Iguchi discloses a method of treating tissue, comprising: applying electromagnetic radiation to tissue using a phototherapy device as claimed in claim 1 (para 0042 “optimal LED 4 such as an ultraviolet LED, a blue LED, or a green LED of a gallium nitride (AlInGaN) LED, a red LED, a yellow LED, or a green LED of a quaternary (AlGainP) LED, and a GaAs based infrared LED can be selected for purposes.”; it is noted that both the ultraviolet radiation and infrared are different types of the umbrella term electromagnetic radiation; The electromagnetic spectrum comprises the span of all electromagnetic radiation and consists of many subranges, commonly referred to as portions, such as infrared light or ultraviolet radiation).  

Regarding claim 20, Iguchi discloses the method as claimed in claim 19, further comprising: receiving a selection of one or more of the following: (i) a target wavelength, (ii) an emission intensity, (iii) application of the treatment wavelength as either continuously or pulsed, and (iv) application of the treatment wavelength for one of at least two available durations (para 0058 “current control apparatus 8 is a constant current source that supplies a constant current to an LED element group, and controls an optical dose amount by setting a current supply time as a timer”; para 0115 “irradiation intensity can be controlled”).  

Regarding claim 23, Iguchi discloses the phototherapy device as claimed in claim 1, wherein the phototherapy device does not include at least one of an eye opening, a mouth opening, or a nose opening (fig 3; the apparatus is shown to cover the treatment area of the skin, without including any of the eye, nose or mouth openings).  

Regarding claim 24, Iguchi discloses the phototherapy device as claimed in claim 1, wherein the contact layer has an elongated shape (fig. 3. showing the shape of the substrate layer 5 to be elongated).

Regarding claim 25, Iguchi discloses the phototherapy device as claimed in claim 1, wherein the plurality of light sources are formed on a flexible substrate (para 0076 discussing the substrate 5 to be flexible, the desire to increase the flexibility of the substrate portion, para 0081 “since the flexibility of the substrate portion is high, this technique is also easily applied to the treatment area 2 having a larger curvature.”; also see para 0009 “LED as the light-emitting source are disposed on a flexible substrate”).  

Regarding claim 27, Iguchi discloses the phototherapy device as claimed in claim 25, wherein the flexible substrate comprises a reflective layer adapted for reflecting the treatment wavelength through the contact layer (para 0045 “substrate 5 is formed of a material in …and a surface of the copper wire 16 is configured by a silver plating portion 17 formed by silver plating. The silver plating portion 17 is used to increase reflectance of treatment light beams and to reduce the loss of light beams.”).  
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180015298 granted to Iguchi et al. (hereinafter “Iguchi”) in view of US Pat Pub No. 20060206171 granted to Gertner et al. (hereinafter “Gertner”).

Regarding claim 15, Iguchi discloses phototherapy device as claimed in claim 1, Iguchi discloses providing a control apparatus which communicates with the apparatus but fails to disclose further comprising a communication component adapted for transmitting data and receiving data with a remote device.
Gertner teaches a similar device for applying treatment to the body surface using radiation. Gertner teaches having a controller that may be located on the substrate and teaches that it is known to provide communication components to provide communication to an external computer or an external controller during, before, or after operation or wherein the applicator is at least in part controlled wirelessly by a remote unit during, before, or after treatment (para 0057). This would provide for controlling the portable applicator from a remote controller which provides the predictable result of allowing the applicator to be controlled during treatment while the applicator is being worn by a patient under other cloths or while he or she is performing other tasks (para 0043). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Iguchi with the teachings of Gertner to provide communication component to communicate with a remote controller to provide the predictable result of controlling the portable applicator from a remote unit when the applicator during treatment while the applicator is being worn by a patient under other cloths. 

Regarding claim 16, Iguchi discloses the phototherapy device as claimed in claim 1, but fails to disclose a phototherapy kit, comprising: and instructions for selection or placement of the plurality of lights, or for selection of settings for the plurality of lights, on phototherapy device.  
Gertner teaches a similar device for applying treatment to the body surface using radiation. Gertner teaches providing a kit comprising the radiation device (para 0022) having a plurality of radiation applicators with different sizes and shapes and in which each size and shape can be fit together and then further adapted to communicate with a computer program (para 0096). This would allow the user of the kit to customize the type, quality, quantity and/or location of treatment to a pre-defined region (para 0096; it is noted that “instructions” are understood to be provided by the computer program which customizes the type, quality, quantity…). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Iguchi with the teachings of Gertner to provide the predictable result of allowing the user of the kit to customize the type, quality, quantity and/or location of treatment to a pre-defined region. 

Regarding claim 17, Iguchi as modified by Gertner renders the phototherapy kit as claimed in claim 16 obvious as recited hereinabove, Iguchi further comprising a plurality of two or more different types of lights (para 0042 “plurality of LEDs 4 of different wavelength ranges”).  

Regarding claim 18, Iguchi as modified by Gertner renders the phototherapy kit as claimed in claim 16 obvious as recited hereinabove, Iguchi discloses providing a liquid treatment to be applied to the contact layer (para 0093 “drug 21 is applied to the drug application portion 3 a on the contact surface of the treatment area of the polymer gel layer 3.”), Gertner teaches providing a kit (here, ‘sealed package’) comprising the radiation device (para 0022). It is noted that since the apparatus of Iguchi is disclosed to be flexible, it is understood by the examiner that the device could be folded prior to packaging. 

Regarding claim 21, Iguchi discloses the phototherapy device as claimed in claim 1, but fails to explicitly disclose wherein the water-tight volume further contains a power source.  
Gertner teaches a similar device for applying treatment to the body surface using radiation. Gertner teaches having a controller that may be located on the substrate and teaches that it is known to provide a power source that is contained in a water-resistant, or water-proof, housing (not shown) and positioned on the substrate. This would provide power to the controller and the radiation sources to operate the device (para 0061) while providing a water and moisture resistant connection (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Iguchi with the teachings of Gertner to provide a water-tight power source to provide the predictable result of providing power to the controller and the radiation sources to operate the device while providing a water and moisture resistant connection. 

Regarding claim 22, Iguchi as modified by Gertner renders the phototherapy device as claimed in claim 21 obvious as recited hereinabove, Gertner teaches wherein the power source is a rechargeable power source and the water-tight volume further comprises a connection for receiving an external power supply for recharging the rechargeable power source (para 0057, “power source … contained in a water-resistant, or water-proof, housing”, para 0061 “Power source 304 may be one or more batteries, a power supply that plugs into an outlet, and/or one or more photocells for recharging one or more batteries”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Iguchi with the teachings of Gertner to provide a rechargeable power source to provide the predictable result of providing power to the controller and the radiation sources to operate the device while providing the capability of recharging and reusing the batteries.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180015298 granted to Iguchi et al. (hereinafter “Iguchi”) in view of US Pat No. 6290713 issued to Russell (hereinafter “Russell”). 
Regarding claim 26, Iguchi discloses the phototherapy device as claimed in claim 25, Iguchi discloses a flexible apparatus having a substrate which holds LEDs, but fails to explicitly disclose wherein the flexible substrate is a flexible printed circuit board.  
Russell teaches a similar flexible illuminator for phototherapy treatment having a wearable photo therapeutic illuminator for delivering light energy to the skin of a patient comprising a flexible substrate, a plurality of light-generating sources positioned on a flexible layer covering the light-generating sources (Claim 24, Col 7, lines 41-59, ) wherein the flexible substrate is a circuit board (Col 8, lines 4-7 “Examples of such flexible substrates are flexible printed circuitry laminates, which are composite of metal conductors and dielectric substrates bonded together by an adhesive system”). This would provide a less expensive solution while maintaining flexibility of the substrate (Col. 8, lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Iguchi with the teachings of Russell to provide a flexible printed circuit board to provide the predictable result of providing a less expensive solution while maintaining flexibility of the substrate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160114184 to Kaestle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792